 

 

 

Exhibit 10.1

 

 

(FIFTH THIRD BANK LOGO) [c67495001_v1.jpg]

 

LOAN AND SECURITY AGREEMENT

 

--------------------------------------------------------------------------------

 

                    This Loan and Security Agreement (this “Agreement”) dated as
of August 9, 2011 is made by and between FIFTH THIRD BANK, an Ohio banking
corporation, having an office at 401 South 4th Avenue, Louisville, Kentucky
40202, for itself and as agent for any affiliate of Fifth Third Bancorp
(together with its successors and assigns, the “Lender”), and INDUSTRIAL
SERVICES OF AMERICA, INC., a corporation organized under the laws of the State
of Florida and having a principal place of business at 7100 Grade Lane,
Louisville, Jefferson County, KY 40232 (“Borrower”).


 

 

 

 

1.

Loan. Subject to the terms and conditions of this Agreement, Lender agrees to
make a loan in a single advance (the “Loan”) to the Borrower in an amount not to
exceed One Hundred Fifteen Thousand Ten Dollars and No Cents ($115,010.00) (the
“Commitment”). Such Loan shall be made on or before, and the Lender’s Commitment
shall expire on November 9, 2011. The Borrower shall give Lender notice (which
shall be irrevocable) not later than 10:00 am (Eastern Time) on the third
Business Day prior to the requested day for the making of such Loan. Such notice
shall specify (a) the requested date for the making of such Loan which shall be
a Business Day, and (b) the amount of such Loan which shall be an amount not to
exceed the Commitment. As used herein, the term “Business Day” means any day
other than Saturday or Sunday or other days on which banks are authorized or
required to close in Cincinnati, Ohio.

 

 

 

 

2.

Principal and Interest. The obligation to repay the Loan hereunder shall be
evidenced by one or more promissory notes payable by Borrower to the order of
Lender in substantially the form attached hereto as Exhibit A (as any such
promissory note may be amended, amended and restated, supplemented or modified
from time to time collectively referred to as the “Note”). The Note shall bear
interest, be payable and mature as set forth in the Note. Upon the occurrence
and during the continuance of an Event of Default (as hereinafter defined), or
if the Note is accelerated in accordance with the terms of this Loan Agreement,
the outstanding principal and all accrued interest, as well as any other charges
due Lender hereunder, shall bear interest from the date on which such amount
shall have first become due and payable to Lender to the date on which such
amount shall be paid to Lender (whether before or after judgment), at a default
rate, to be determined by Lender in its sole discretion from time to time, equal
to up to six (6.0) percentage points in excess of the otherwise applicable rate
of interest. Time is of the essence with respect to the payment and performance
of the Obligations (as defined below) to be paid or otherwise performed under
this Agreement, the Note and all of the other Loan Documents (as defined below).
Once repaid no loan proceeds may be reborrowed hereunder. If Borrower fails to
pay any amount due hereunder, after the expiration of any applicable grace
period, Borrower shall pay to Lender a late payment fee equal to five (5%) of
the amount unpaid. Such fee shall be payable on demand and shall constitute part
of the Obligations. All amounts due hereunder and under the Note will be due on
the dates or at the times specified hereunder or under the Note regardless of
whether the Borrower has received any notice that such amounts are due.
Principal and interest payments, and any other amounts due hereunder, shall be
made to Lender at the address specified above or such other address as Lender
may designate from time to time, in writing.

 

 

 

 

3.

Security.

 

 

 

 

a.

As security for the payment as and when due of the indebtedness of Borrower to
Lender hereunder (as the same may be renewed, extended or modified and
hereinafter, collectively referred to as the “Loan Documents”), both now in
existence and hereafter created relating to Borrower’s acquisition of the
equipment described on Schedule A hereto (as supplemented from time to time)
(collectively, the “Equipment” and, individually, an “Item of Equipment”), and
the performance as and when due of all obligations of Borrower under this
Agreement, the Note and the other Loan Documents (as the same may be renewed,
extended or modified; and hereinafter collectively referred to as the
“Obligations”), Borrower hereby grants to Lender a first priority security
interest in all of Borrower’s right, title and interest in the following
(whether now existing or hereafter created and whether now owned or hereafter
acquired): (i) the Equipment (including, without limitation, all inventory,
equipment, fixtures or other property comprising the same), and general
intangibles relating thereto, (ii) additions, attachments, accessories and
accessions thereto whether or not furnished by the Supplier of such Equipment,
(iii) all subleases (including the right to receive any payment there under and
the right to make any election or determination or


--------------------------------------------------------------------------------




 

 

 

 

 

give any consent or waiver there under), chattel paper, accounts, security
deposits and bills of sale relating thereto, (iv) any and all substitutions,
replacements or exchanges for any such Equipment or other collateral, and (v)
any and all products and proceeds of any collateral hereunder (including all
insurance and requisition proceeds and all other payments of any kind with
respect to the Equipment and other collateral in and against which a security
interest is granted hereunder (collectively, the “Collateral”).

 

 

 

 

b.

Borrower agrees that, with respect to the Collateral, Lender shall have all of
the rights and remedies of a secured party under the Uniform Commercial Code as
in effect in the applicable jurisdiction from time to time. To the extent that
any proceeds of the Loan are used to acquire equipment which is not described on
Schedule A, the Lender is authorized to supplement Schedule A with a description
of such equipment. Upon the acquisition of any such equipment, without further
action by Lender or Borrower (i) the equipment described on such supplement to
Schedule A shall constitute part of the Equipment and (ii) Schedule A shall be
deemed to have been amended to include such supplement.

 

 

 

 

4.

Conditions Precedent.

 

 

 

 

a.

Concurrently with the execution hereof, or on or prior to the date on which
Lender is to make the Loan hereunder, Borrower shall cause to be provided to
Lender the following: (i) a certificate of the secretary or assistant secretary
of Borrower dated the date of such hereof (or of the Loan, if after the date of
this Agreement) certifying (A) the incumbency of each of the officers executing
the applicable Loan Documents, (B) a copy of the articles or certificate of
incorporation, by-laws or code of regulations, and other applicable
organizational documents of Borrower and (C) copies of any other documents
evidencing the authorization of the corporate officers on behalf of the Borrower
to execute, deliver and perform this Agreement and each other Loan Document; if
requested by Lender, an opinion of counsel for Borrower in form and substance
satisfactory to Lender as to the matters set forth in Section 12 and as to such
other matters as Lender may reasonably request.

 

 

 

 

b.

The obligation of Lender to make the Loan hereunder is subject to the
satisfaction (or waiver by Lender) of each of the following conditions prior to
the date specified for the Loan: (i) Lender shall have received each of the
following documents in form and substance satisfactory to Lender: (A) a
certificate executed by the president or chief financial officer of Borrower
certifying that the representations and warranties of Borrower contained herein
and in each of the Loan Documents remain true and correct as of such date, and
no Default or Event of Default (as defined in Section 13) has occurred both with
and without giving effect to the transactions contemplated hereby; (B) copies of
the invoice(s) or other evidence satisfactory to Lender, related to the
acquisition cost of the Equipment to which the Loan relates; (C) a supplement to
Schedule A (if applicable), describing the Equipment to which the Loan relates,
to be attached to the Note issued in connection herewith; (D) upon delivery of
such Equipment, copies of the bills of sale evidencing chain of title from the
manufacturer or supplier to the Borrower with respect to such Equipment; (E) a
Certificate of Acceptance (as defined in Section 5) relating to such Equipment;
(ii) Lender shall have received, evidence satisfactory to Lender of the filing
of Uniform Commercial Code financing statements or other records relating to the
Equipment in form and substance satisfactory to Lender in the jurisdiction in
which Borrower is a registered organization and such other jurisdictions as
Lender may reasonably request; (iii) Lender shall have received evidence of
insurance policies covering the Equipment which comply with the requirements of
Section 7 hereof; (iv) the representations and warranties of Borrower contained
herein and in each of the other Loan Documents shall be true and correct on and
as of the date specified for the Loan both with and without giving effect to the
making of the Loan, (v) no Default or Event of Default shall have occurred and
be continuing or result from the transactions contemplated by the making of the
Loan; (vi) Borrower shall have paid the fees and reasonable out-of-pocket
expenses of Lender (including the fees and expenses of counsel to the Lender and
any filing or recordation fees) incurred in connection with the negotiation,
execution and delivery of the Loan documents relating thereto shall have been
paid; and (h) no material adverse change in the existing or prospective
financial condition or results of operations of Borrower or any guarantor of
Borrower’s obligations hereunder (a “Guarantor”) which may affect the ability of
Borrower to perform its obligations under the Loan Documents, or the ability of
any Guarantor to perform its obligations under any Guaranty, shall have occurred
since the date of the most recent audited financial statements of Borrower
delivered to Lender.

 

 

 

 

5.

Acceptance. Upon delivery of any Equipment, Borrower shall execute and deliver
to Lender a Certificate of Acceptance for such Equipment in form and substance
satisfactory to the Lender (a “Certificate of Acceptance”). Such Certificate of
Acceptance shall constitute Borrower’s representation that such Equipment (a)
was received by Borrower, (b) is satisfactory to Borrower in all respects, (c)
is suitable for Borrower’s purposes, (d) is in good order, repair and condition,
(e) has been installed and operates properly, and (f) is subject to all of the
terms and conditions of the Loan Documents. Borrower’s execution and delivery of
a Certificate of Acceptance shall be conclusive evidence as between Lender and
Borrower that the


--------------------------------------------------------------------------------




 

 

 

 

 

Items of Equipment described therein are in all of the foregoing respects
satisfactory to Borrower, and Borrower shall not assert any claim of any nature
whatsoever against Lender based on any of the foregoing matters; provided,
however, that nothing contained herein shall in any way bar, reduce or defeat
any claim that Borrower may have against the any manufacturer or supplier of
such Equipment or any other person (other than Lender).

 

 

 

 

6.

Use and Maintenance; Alterations.

 

 

 

 

a.

Borrower covenants and agrees that it: (i) shall use the Equipment solely in the
conduct of its business, for the purpose, and in the manner, for which the
Equipment was designed, (and shall not permanently discontinue use of the
Equipment); (ii) shall operate, maintain, service and repair the Equipment, and
maintain all records and other materials relating thereto, (A) in accordance and
consistent with (1) the supplier’s or manufacturer’s recommendations all
maintenance and operating manuals or service agreements, whenever furnished or
entered into, including any subsequent amendments or replacements thereof,
issued by the supplier or manufacturer thereof or other service provider
(including requiring all components, fuels and fluids installed in or used on
the Equipment to meet the standards specified by such service provider from time
to time), (2) the requirements of all applicable insurance policies, (3) the
supply contract or purchase order, so as to preserve all of Borrower’s and
Lender’s rights there under, including all rights to any warranties, indemnities
or other rights or remedies, (4) all applicable laws, and (5) the prudent
practice of other similar companies in the same business as Borrower, but in any
event, to no lesser standard than that employed by Borrower for comparable
equipment owned or leased by it; and (B) without limiting the foregoing, so as
to cause the Equipment to be in good repair and operating condition and in at
least the same condition as when delivered to Borrower hereunder, except for
ordinary wear and tear resulting despite Borrower’s full compliance with the
terms hereof; (iii) shall not discriminate against the Equipment with respect to
scheduling of maintenance, parts or service; (iv) shall not change the location
of any Equipment from that specified on Schedule A (or otherwise as Borrower
informed Lender at the time the Loan was made) without the prior written consent
of Lender and (v) to the extent requested by Lender, shall cause each item of
Equipment to be continually marked, in a plain and distinct manner, with the
following: “Subject to a Security Interest in favor of FIFTH THIRD BANK” or such
other words designated by Lender on labels furnished by Lender. If the location
for any Equipment comprising collateral for the Loan is a facility leased by
Borrower or owned by Borrower subject to one or more mortgage liens, upon the
request of Lender, Borrower will obtain a real property waiver or waivers in
form and substance satisfactory to Lender from the lenders or mortgagees of such
facility.

 

 

 

 

b.

Borrower, at its own cost and expense, will promptly replace all parts,
appliances, systems, components, instruments and other equipment incorporated
in, or installed on, the Equipment which may from time to time become worn out,
lost, stolen, destroyed, seized, confiscated, damaged beyond repair or
permanently rendered unfit for use for any reason whatsoever. In addition, in
the ordinary course of maintenance, service repair, overhaul or testing,
Borrower may remove any parts, whether or not worn out, lost, stolen, destroyed,
seized, confiscated, damaged beyond repair or permanently rendered unfit for
use, provided that Borrower shall replace such parts as promptly as practicable.
All replacement parts shall be free and clear of all Liens (as defined in
Section 6(c)) and shall be in as good an operating condition as, and shall have
a value and utility at least equal to, the parts replaced, assuming such
replaced parts were in the condition and repair required to be maintained by the
terms hereof. Any replacement part installed, or incorporated on, the Equipment
shall be considered an accession to such Equipment.

 

 

 

 

c.

Borrower will keep the Equipment and its interest therein free and clear of all
liens, claims, mortgages, charges and encumbrances of any type regardless of how
arising (“Liens”) other than the Lien of the Lender hereunder. If any Lien shall
attach to any Equipment, Borrower will provide written notification to Lender
within five (5) days after Borrower receives notice of any such attachment
stating the full particulars thereof and the location of such Equipment on the
date of such notification.

 

 

 

 

d.

At its sole option, Borrower may make any alteration, modification or attachment
to the Equipment deemed appropriate by Borrower, provided that such alteration,
modification, attachment is of a type which is readily removable without damage
to the Equipment does not decrease the value, condition, utility or useful life
of the Equipment or cause such Equipment to become a fixture (as defined in the
Uniform Commercial Code as in effect in any applicable jurisdiction), or real
property or affect the insurability or impair any manufacturer’s warranty with
respect to the Equipment. All alterations, modifications and attachments of
whatsoever kind or nature made to any Equipment that cannot be removed without
damaging or reducing the functional capability, economic value or insurability
of the Equipment or impairing any manufacturer’s warranty shall only be made
with the prior written consent of the Lender and shall be deemed to be part of
the Equipment and subject to


--------------------------------------------------------------------------------




 

 

 

 

 

the Lien of this Agreement. Under no circumstance shall any alteration,
modification or attachment be subjected by Borrower to any encumbrance other
than the Lien of the Lender hereunder.

 

 

 

 

7.

Insurance.

 

 

 

 

a.

Borrower shall provide, maintain and pay for insurance coverage with respect to
the Equipment, insuring against, among other things, the loss, theft, damage, or
destruction of the Equipment, in amounts acceptable to Lender; and public
liability and property damage with respect to the use or operation of the
Equipment in amounts acceptable to Lender. All insurance against loss shall name
Lender as the sole loss payee and all liability insurance shall name Lender and
its successors and assignees and their subsidiaries and affiliated companies,
and their successors and assigns as additional insureds. All of such insurance
shall be in form (including all endorsements required by Lender), and with
companies, reasonably satisfactory to Lender.

 

 

 

 

b.

All policies of insurance required hereunder shall (i) provide that any
cancellation, expiration, lapse, or material modification shall not be effective
as to the Lender for a period of thirty (30) days after receipt by Lender of
written notice thereof; (ii) provide that premiums may be paid by the Lender,
but without liability on the part of the Lender for such premiums; (iii) be
primary without any right of set-off or right of contribution from any other
insurance carried by the Lender; (iv) contain breach of warranty provisions
providing that, in respect of the interests of the Lender, the insurance shall
not be invalidated by any action, inaction or breach of warranty, declaration,
or condition by the Borrower or any other person or by any fact or information
known to Lender; and (v) waive any right of subrogation against Lender.

 

 

 

 

8.

Risk of Loss; Damage to Equipment.

 

 

 

 

a.

Borrower shall bear the entire risk of loss and damage to any and all Items of
Equipment from any cause whatsoever, whether or not insured against. No loss or
damage shall relieve Borrower of the obligation to pay any amounts due under the
Note or of any other Obligations. An “Event of Loss” shall be deemed to have
occurred with respect to any Item of Equipment if such Item of Equipment or any
material part thereof has been lost, stolen, requisitioned or condemned by any
governmental authority, damaged beyond repair or damaged in such a manner that
results in an insurance settlement on the basis of an actual or arranged total
loss.

 

 

 

 

b.

Upon any loss or damage to any Item of Equipment not constituting an Event of
Loss, Borrower will promptly notify Lender of such loss or damage, and in any
event within thirty (30) days of such loss or damage (or such longer period as
Lender shall determine in its sole discretion), place such Item of Equipment in
good condition and repair as required by the terms of this Agreement. If an
Event of Loss to any Item of Equipment has occurred, Borrower shall immediately
notify Lender of same, and at the option of Lender, Borrower shall: (i) not more
than thirty (30) days following such Event of Loss (or such longer period as
Lender shall determine in its sole discretion) replace such Item of Equipment
with replacement equipment (acceptable to Lender) in as good condition and
repair, and with the same value remaining useful economic life and utility, as
such replaced Item of Equipment immediately preceding the Event of Loss
(assuming that such replaced Item of Equipment was in the condition required by
this Agreement), which replacement equipment shall immediately, and without
further act, be deemed to constitute Equipment and be fully subject to this
Agreement as if it originally constituted part of the Equipment hereunder and
shall be free and clear of all Liens; or (ii) prepay on the next succeeding
Payment Date (as defined in the Note) (the “Prepayment Date”), together with all
other amounts due and payable on such Payment Date, an amount equal to each
installment of principal and interest payable under the Note on each Payment
Date after the Prepayment Date, in each case, discounted from the Payment Date
on which such payment would have been due to the Prepayment Date at a rate per
annum equal to the then current yield, as reasonably determined by the Lender,
on United States Treasury securities with a remaining life to maturity equal to
or approximately equal to the period from the Prepayment Date to the Maturity
Date. Upon Lender’s receipt of the payment required under clause (ii) above,
Lender shall release its security interest in the Item of Equipment to which
such payment relates.

 

 

 

 

9.

Application of Proceeds. Notwithstanding anything herein to the contrary, all
funds received at any time by Lender, whether as a result of any loss of the
Equipment, as a result of the exercise of any remedy or otherwise shall be
applied as follows: (i) if the Note has not been accelerated pursuant to Section
13, in the following manner: first, to the payment of all fees, charges and
other sums (with exception of principal and interest) due and payable hereunder
and under the Note, second, to the payment of all interest (including default
interest) then due and payable on the outstanding principal of the


--------------------------------------------------------------------------------




 

 

 

 

 

 

Note, third, to the payment of all principal then due and payable on the Note,
fourth, to the payment of the remaining principal on the Note in inverse order
of maturity, and fifth, to the Borrower or such other person as may have an
interest in such proceeds, as their interests may appear, and (ii) if the Note
has been accelerated pursuant to Section 13, or if a Default or an Event of
Default hereunder shall have occurred, in the following manner: first, to the
payment or reimbursement of Lender for all costs, expenses and losses incurred
or sustained by Lender in or incidental to the collection of the Obligations, or
the exercise, protection or enforcement of all or any of the rights and remedies
of Lender under the Loan Documents, and second, to the payment of all of the
Obligations in the manner and order as provided in clause (i) above.

 

 

 

 

10.

Financial, Other Information and Notices.

 

 

 

 

a.

Borrower shall maintain a standard and modern system for accounting and shall
furnish to Lender:

 

 

 

 

 

 

(i)

Within forty-five (45) days after the end of each quarter, a copy of Borrower’s
internally prepared consolidated financial statements for that quarter and for
the year to date in a form reasonably acceptable to Lender, prepared and
certified as complete and correct, subject to changes resulting from year-end
adjustments, by the chief financial officer of Borrower.

 

 

 

 

 

 

(ii)

Within ninety (90) days after the end of each fiscal year, a copy of Borrower’s
consolidated yearend financial statements audited by a firm of independent
certified public accountants acceptable to Lender (which acceptance shall not be
unreasonably withheld) and accompanied by an audit opinion of such accountants
without qualification.

 

 

 

 

 

 

All such financial statements shall be prepared in accordance with generally
accepted accounting principles, consistently applied.

 

 

 

 

b.

Borrower shall provide prompt written notice to Lender (i) of any Event of
Default (ii) of any loss or damage to any of the Equipment, and (iii) any
existing or threatened investigation, claim or action by any governmental
authority which could adversely affect the Equipment or this Loan.

 

 

 

 

c.

Borrower shall furnish such other information as Lender may reasonably request
from time to time relating to the Equipment, this Loan or the operation or
condition of Borrower including, without limitation, such additional financial
statements of the Borrower for such periods as Lender may request.

 

 

 

 

11.

Inspections. Lender may from time to time during Borrower’s normal business
hours, inspect the Equipment and Borrower’s records with respect thereto.
Borrower shall cooperate with Lender in scheduling such inspection and in making
the Equipment available for inspection by Lender or its designee at a single
location as reasonably specified by Borrower. Borrower will, upon reasonable
request, provide a report on the condition of the Equipment, a record of its
maintenance and repair, a summary of all items suffering any loss or damage, a
certificate of no Event of Default, or such other information or evidence of
compliance with Borrower’s obligations under this Agreement as Lender may
reasonably request.

 

 

 

 

12.

Borrower’s Representations and Warranties. Borrower represents and warrants as
of the date of execution and delivery of this Agreement and as of the date of
the Loan as follows: (a) Borrower is a corporation organized under the laws of
the State of Florida, having a principal place of business at 7100 Grade Lane,
Louisville, Jefferson County, Kentucky, 40232, duly organized, validly existing
under the laws of the jurisdiction of its organization with full power to enter
into and to pay and perform its obligations under this Agreement and the other
Loan Documents, and is duly qualified or licensed in all other jurisdictions
where its failure to so qualify would adversely affect the conduct of its
business or its ability to perform any of its obligations under or the
enforceability of this Agreement; (b) this Agreement and all other Loan
Documents have been duly authorized, executed and delivered by Borrower, are
valid, legal and binding obligations of Borrower, are enforceable against
Borrower in accordance with their terms and do not and will not contravene any
provisions of or constitute a default under Borrower’s organization documents,
any agreement to which it is a party or by which it or any of its property is
bound, or any applicable law, regulation or order of any governmental authority;
(c) the proceeds of the Loan will be used exclusively to finance the acquisition
of the Equipment; (d) Borrower is (or upon the acquisition thereof will be) the
sole owner of, and has good and marketable title to, and all necessary rights
in, and power to transfer pursuant to the terms hereof, all of the Equipment,
free and clear of all liens and encumbrances (excepting only the Lien of the
Lender), and


--------------------------------------------------------------------------------




 

 

 

 

 

upon the filing with the Secretary of State of Florida of a Uniform Commercial
Code financing statement naming Lender, as secured party, Borrower, as debtor,
and the Equipment as the collateral, Lender shall have a valid, perfected, first
priority security interest in the Equipment; (e) no approval of, or filing with,
any governmental authority or other person is required in connection with
Borrower’s entering into, or the payment or performance of its obligations
under, this Agreement and the other Loan Documents; (f) there are no suits or
proceedings pending or, to the knowledge of Borrower, threatened, before any
court or governmental agency against or affecting Borrower which, if decided
adversely to Borrower, would adversely affect the conduct of its business or its
ability to perform any of its obligations under or the enforceability of this
Agreement and the other Loan Documents; (g) the financial statements of Borrower
which have been delivered to Lender have been prepared in accordance with
generally accepted accounting principles consistently applied, and fairly
present Borrower’s financial condition and the results of its operations as of
the date of and for the period covered by such statements (subject to customary
year-end adjustments), and since the date of such statements there has been no
adverse change in such financial condition or operations; (h) Borrower’s full
and correct legal name is set forth on the signature page hereof and Borrower
will not change its legal name or the location of its jurisdiction of
organization without giving to Lender at least thirty (30) days prior written
notice thereof; (i) the Equipment will always be used for business or
commercial, and not personal purposes; (j) Borrower is not in default under any
obligation for borrowed money, for the deferred purchase price of property or
any lease agreement which, either individually or in the aggregate, would have
an adverse effect on the condition of its business or its ability to perform any
of its obligations under or the enforceability of this Agreement; (k) under the
laws of the jurisdiction(s) in which the Equipment is to be located, the
Equipment consists solely of personal property and not fixtures; and (l)
Borrower is, and will remain, in full compliance with all laws and regulations
applicable to it including without limitation, (i) ensuring that no person who
owns a controlling interest in or otherwise controls Borrower is or shall be (A)
listed on the Specially Designated National and Blocked Person List maintained
by the Office of Foreign Assets Control (“OFAC”), Department of the Treasury
and/or any other similar lists maintained by OFAC pursuant to any authorizing
statute, executive order or regulations or (C) a person designated under Section
1(b), (c) or (d) of Executive Order No. 13224 (September 23, 2001), any related
enabling legislation or any other similar executive order and (ii) compliance
with all applicable Bank Secrecy Act (“BSA”) laws, regulations and government
guidance on BSA compliance and on the prevention and detection of money
laundering violations.

 

 

 

 

 

Borrower’s representations and warranties shall survive termination or
expiration of this Agreement.

 

 

 

 

13.

Events of Default and Remedies.

 

 

 

 

a.

Each of the following events constitutes an “Event of Default” hereunder and any
event that, with the passage of time or the giving of notice, or both, would
constitute an Event of Default shall constitute a “Default” hereunder: (i)
Borrower fails to pay any amount of principal and interest when due under the
Note and such failure continues for a period of ten (10) days; (ii) any
representation or warranty made by Borrower in this Agreement or in any other
Loan Document shall at any time prove to have been incorrect in any material
respect as and when made; (iii) Borrower fails (A) to obtain and maintain the
insurance coverage required herein; or (B) fails to observe or perform any other
covenant, condition or agreement under this Agreement or any other Loan Document
and, in the case of clause (B), such failure continues unremedied for a period
of fifteen (15) days; (iv) Borrower shall have consolidated with, merged with or
into, or conveyed, sold or otherwise transferred all or substantially all of its
assets or shall have failed to maintain its corporate existence; (v) Borrower
(A) ceases doing business as a going concern; (B) makes an assignment for the
benefit of creditors or admits in writing its inability to pay its debts as they
mature or generally fails to pay its debts as they become due; (C) initiates any
voluntary bankruptcy, reorganization, insolvency or similar proceeding; (D)
fails to obtain the discharge of any bankruptcy, reorganization, insolvency or
similar proceeding initiated against it by others within sixty (60) days of the
date such proceedings were initiated; (E) requests or consents to the
appointment of a trustee, custodian or receiver or other officer with similar
powers for itself or a substantial part of its property; or (F) a trustee,
custodian or receiver or other officer with similar powers is appointed for
itself or for a substantial part of its property; (vi) a default shall have
occurred and be continuing under any contract, agreement or document between
Borrower and Lender or any affiliate of Lender; (vii) a default shall have
occurred and be continuing under any contract, agreement or document between
Borrower and any of its other creditors, (viii) if Borrower’s obligations are
guaranteed by any other party, an “Event of Default” (under and as defined in
the Guaranty executed by such Guarantor) shall occur; (ix) a material adverse
change in Borrower’s existing or prospective financial condition or results of
operations since the date hereof which may affect the ability of Borrower to
perform its obligations under the Loan Documents shall occur and be continuing;
or (x) the owners of the capital stock or other units of ownership on the date
of this Agreement entitled to vote for the election of the board of directors of
the


--------------------------------------------------------------------------------




 

 

 

 

 

 

 

Borrower or other similar governing body cease to own or do not have the
unencumbered right to vote in the aggregate at least ninety percent (90%) of
such capital stock or other ownership interest of Borrower.

 

 

 

 

b.

Upon the occurrence of an Event of Default, Lender may, (i) at its option,
declare all of the Obligations, including the entire unpaid principal of the
Note, all of the unpaid interest accrued therein, and all of the other sums (if
any) payable by Borrower under this Agreement, the Note, or any of the other
Loan Documents, to be immediately due and payable, and (ii) proceed to exercise
any one or more of the following remedies and any additional rights and remedies
permitted by law (none of which shall be exclusive), all of which are hereby
authorized by Borrower:

 

 

 

 

 

 

(i)

Borrower shall upon demand assemble or cause to be assembled any or all of the
Equipment at a location designated by Lender; and/or to return promptly, at
Borrower’s expense, any or all of the Equipment to Lender at such location;

 

 

 

 

 

 

 

 

(ii)

Lender may itself or by its agents enter upon the premises of Borrower or any
other location where the Equipment is located and take possession of and render
unusable by Borrower any or all of the Equipment, wherever it may be located,
without any court order or other process of law and without liability for any
damages occasioned by such taking of possession;

 

 

 

 

 

 

 

 

(iii)

Sell, re-lease or otherwise dispose of any or all of the Equipment, whether or
not in Lender’s possession, at public or private sale with or without notice to
Borrower, with the right of Lender to purchase and apply the net proceeds of
such disposition, after deducting all costs of such disposition (including but
not limited to costs of transportation, possession, storage, refurbishing,
advertising and brokers’ fees), to the obligations of Borrower under the Note
and the other Loan Documents, with Borrower remaining liable for any deficiency
and with any excess being retained by Lender, or retain any and all of the
Equipment;

 

 

 

 

 

 

 

 

(iv)

Proceed by appropriate court action, either at law or in equity (including an
action for specific performance), to enforce performance by Borrower or to
recover damages associated with such Event of Default; or exercise any other
right or remedy available to Lender at law or in equity; and

 

 

 

 

 

 

 

 

(v)

By offset, recoupment or other manner of application, apply any security
deposit, monies held in deposit or other sums then held by Lender or any
affiliate of Lender, and with respect to which Borrower has an interest, against
any obligations of Borrower arising under this Agreement or any other Loan
Document, whether or not Borrower has pledged, assigned or granted a security
interest to Lender in any or all such sums as collateral for said obligations.

 

 

 

 

c.

Borrower shall indemnify, defend and hold Lender harmless for any loss, personal
injury (including death), or damage to property, suffered by Lender, its
employees or any of its agents in connection with its entry onto the premises of
Borrower or any third party hereunder. Each of the rights and remedies of Lender
hereunder and under the other Loan Documents is in addition to all of its other
rights and remedies hereunder, under the other Loan Documents and under
applicable law and nothing in this Agreement or any other Loan Document shall be
construed as limiting any such right or remedy. Lender’s failure to exercise or
delay in exercising any right, power or remedy available to Lender shall not
constitute a waiver or otherwise affect or impair its rights to the future
exercise of any such right, power or remedy. Waiver by Lender of any Event of
Default shall not be a waiver by Lender of any other or subsequent Events of
Default.

 

 

 

 

14.

General Indemnification. Borrower shall pay, and shall indemnify and hold
Lender, its directors, officers, agents, employees, successors and assigns (each
an “Indemnitee”) harmless on an after-tax basis from and against, any and all
liabilities, causes of action, claims, suits, penalties, damages, losses, costs
or expenses (including attorneys’ fees), obligations, liabilities, demands and
judgments, and Liens, of any nature whatsoever (collectively, a “Liability”)
arising out of or in any way related to: (a) the Loan Documents, (b) the
manufacture, purchase, ownership, title, selection, acceptance, rejection,
possession, lease, sublease, operation, use, maintenance, documenting,
inspection, control, loss, damage, destruction, removal, storage, surrender,
sale, use, condition, delivery, nondelivery, return or other disposition of or
any other matter relating to any Item of Equipment or any part or portion
thereof (including, in each case and without limitation, latent or other
defects, whether or not discoverable, any claim for patent, trademark or
copyright infringement) and any and all Liabilities in any way relating to or
arising out of injury to persons, properties or the environment or any and all


--------------------------------------------------------------------------------




 

 

 

 

 

Liabilities based on strict liability in tort, negligence, breach of warranties
or violations of any regulatory law or requirement, (c) a failure to comply
fully with applicable law and (d) Borrower’s failure to perform any covenant, or
Borrower’s breach of any representation or warranty, hereunder; provided, that
the foregoing indemnity shall not extend to the Liabilities to the extent
resulting solely from the gross negligence or willful misconduct of an
Indemnitee.

 

 

 

 

15.

No Reduction. All payments due to the Lender under the Loan Documents, and all
other terms, conditions, covenants and agreements to be observed and performed
by the Borrower there under, shall be made, observed or performed by the
Borrower without any reduction or deduction whatsoever, including any reduction
or deduction for any set-off, recoupment, counterclaim (whether in tort,
contract or otherwise) or for any tax, levy or impost.

 

 

 

 

16.

Power of Attorney and Filing Authority. Borrower hereby authorizes Lender to
file, solely at the expense of Borrower, any Uniform Commercial Code financing
statements or other similar documents that Lender reasonably deems necessary or
advisable to protect its interest. Borrower agrees promptly to execute and
deliver to Lender such further documents or other assurances, and to take such
further action, including obtaining landlord and mortgagee waivers, as Lender
may from time to time reasonably request. Lender shall have the right to
receive, endorse, assign and/or deliver in the name of Borrower any and all
checks, drafts and other instruments for the payment of money relating to the
Collateral, and Borrower hereby waives notice of presentment, protest and
non-payment of any instrument so endorsed. Borrower hereby unconditionally and
irrevocably constitutes Lender or the Lender’s designee as Borrower’s true and
lawful attorney-in-fact, to the extent permitted by applicable law, with full
power of substitution and the power at any time (i) to endorse Borrower’s name
upon any notes, acceptances, checks, drafts, money orders or other evidences of
payment or Collateral; (ii) to sign Borrower’s name on any invoice or bill of
lading relating to any of the Collateral or Equipment, including any title
documents, applications for title, registrations or transfer instrument, drafts
against customers, assignments and verifications of receivables; (iii) to send
verifications of receivables to any customer; (iv) to demand payment of
receivables, contract and payments rights on behalf of Borrower; (v) to enforce
payments due with respect to the Collateral by legal proceedings or otherwise;
(vi) to exercise all of Borrower’s rights and remedies with respect to the
collection of any Collateral; (vii) to settle, adjust, compromise, extend or
renew any obligations of any third party to Borrower; (viii) to settle, adjust
or compromise any legal proceedings brought to collect any obligations of any
third party to Borrower; (ix) to prepare, file and sign Borrower’s name on a
proof of claim in bankruptcy or similar proceeding; (x) to prepare, file and
sign Borrower’s name on any notice of Lien, assignment or satisfaction of Lien
or similar document in connection with any Collateral; (xi) to execute and
deliver all such deeds, bills of sale, assignments, releases (including, without
limitation, releases of any lease on the records of any governmental agency) and
other proper instruments as Lender may reasonably consider necessary or
appropriate, in furtherance of any sale, foreclosure or other disposition of the
Collateral, and (xii) to do all other acts and things necessary to carry out
this Agreement. All acts of said attorney or designee are hereby ratified and
approved, and said attorney or designee shall not be liable for any acts of
omission or commission nor for any error of judgment or mistake of fact or of
law, unless done with gross (not mere) negligence or willful misconduct; this
power being coupled with an interest is irrevocable while any of the Obligations
remain unpaid. Lender shall have the right at any time following the occurrence
of an Event of Default or Default, to change the address for delivery of mail
addressed to Borrower to such address as Lender may designate to facilitate
collection of proceeds of the Collateral and to receive, open and dispose of all
mail addressed to Borrower.

 

 

 

 

17.

Successors and Assigns. This Agreement shall inure to the benefit of Lender, its
successors and assigns. Borrower shall not sublease or otherwise relinquish
possession of any Equipment, or assign, transfer or encumber its rights,
interest or obligation hereunder. Lender reserves the right to sell, assign,
transfer, negotiate or grant any interest in all or any part of, or any interest
in, Lender’s rights and obligations in, under and to this Agreement, any one or
more of the Loan Documents, in the Equipment and/or the Obligations, at any time
and from time to time. Borrower will fully cooperate with Lender in connection
with any such conveyance and will execute and deliver such consents and
acceptances to any such conveyance, amendments to this Agreement in order to
effect any such conveyance (including, without limitation, the appointment of
Lender as agent for itself and all assignees) and new or replacement promissory
notes for any Note (in an aggregate principal amount not to exceed the Lender’s
Commitment) in conjunction with any such conveyance.

 

 

 

 

18.

Miscellaneous.

 

 

 

 

a.

Borrower shall pay all costs and expenses of Lender, including, without
limitation, reasonable attorneys’ and other professional fees, incurred by
Lender in the preparation, negotiation, execution and enforcement of this
Agreement or any


--------------------------------------------------------------------------------




 

 

 

 

 

amendment or supplement hereto, enforcing any of the terms, conditions or
provisions hereof and in protecting Lender’s rights hereunder.

 

 

 

 

b.

This Agreement shall be governed by and construed in accordance with the laws of
the State of Ohio. Any judicial proceeding arising out of or relating to this
Agreement may be brought in any court of competent jurisdiction in Hamilton
County, Ohio and each of the parties hereto (i) accepts the nonexclusive
jurisdiction of such courts and any related appellate court and agrees to be
bound by any judgment rendered by any such court in connection with any such
proceeding and (ii) waives any objection it may now or hereafter have as to the
venue of any such proceeding brought in such court or that such court is an
inconvenient forum. EACH OF THE BORROWER AND LENDER HEREBY WAIVES THE RIGHT TO
TRIAL BY JURY IN ANY LAWSUIT OR PROCEEDING ARISING OUT OF OR IN ANY WAY RELATING
TO THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS.

 

 

 

 

c.

All notices delivered hereunder shall be in writing (including facsimile) and
shall be delivered to the following addresses:


 

 

 

If to Borrower:

 

 

 

INDUSTRIAL SERVICES OF AMERICA, INC.

 

7100 Grade Lane
Louisville, KY 40232
Attn: Alan Schroering
Facsimile: (_____) _____ - ___________

 

 

 

If to Lender:

 

 

 

Fifth Third Equipment Finance Company
Mail Drop 10904A
38 Fountain Square Plaza
Cincinnati, Ohio 45263
Facsimile: (513) 534-6706


 

 

 

 

d.

Borrower acknowledges and agrees that time is of the essence with respect to its
performance under the Loan Documents. Any failure of Lender to require strict
performance by Borrower or any waiver by Lender of any provision herein shall
not be construed as a consent or waiver of any provision of this Agreement. This
Agreement shall be binding upon, and inure to the benefit of, the parties
hereto, their permitted successors and assigns.

 

 

 

 

e.

This Agreement, together with all other Loan documents, constitutes the entire
understanding or agreement between Lender and Borrower with respect to the Loan,
and supercedes all prior agreements, representations and understandings relating
to the subject matter hereof.

 

 

 

 

f.

Neither this Agreement nor any other Loan Document may be amended except by a
written instrument signed by Lender and Borrower.

 

 

 

 

g.

This Agreement may be executed in any number of counterparts, each of which
shall be an original and all of which shall constitute but one and the same
instrument.

 

 

 

 

h.

Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability shall not
invalidate or render unenforceable such provision in any other jurisdiction.
Captions are intended for convenience or reference only, and shall not be
construed to define, limit or describe the scope or intent of any provisions
hereof.


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Lender and Borrower have executed this Agreement as of the
day and year first above written.

 

 

 

 

 

LENDER:

 

 

 

 

 

FIFTH THIRD BANK

 

 

 

 

 

 

 

 

 

By:

/s/ Henry Kelsey

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

Henry Kelsey

 

 

Title:

Vice President

 

 

 

 

 

 

BORROWER:

 

 

 

 

 

INDUSTRIAL SERVICES OF AMERICA, INC.

 

 

 

 

 

By:

/s/ Alan Schroering

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

Alan Schroering

 

 

Title:

Chief Financial Officer

 


--------------------------------------------------------------------------------